Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                                No. 3D22-497
                 Lower Tribunal Nos. F12-27886, F12-26644A
                             ________________


                              Daron Sneed,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Daron Sneed, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.